MEMORANDUM**
Salvador Olguin appeals pro se the district court’s denial of his 28 U.S.C. § 2255 motion to vacate the 360-month sentence imposed after his jury conviction of conspiracy, possession of methamphetamine with intent to distribute, and distribution of methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1) and 18 U.S.C. § 2. We issued a certificate of appealability with respect to whether Olguin’s constitutional rights were violated under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and United States v. Buckland, 277 F.3d 1173 (9th Cir.2002) (en banc), when the jury failed to make specific findings with regard to the drug quantity involved in the offense of conviction. We since held that the new rule of criminal procedure announced in Apprendi does not apply retroactively on initial collateral review. United States v. Sanchez-Cervantes, 282 F.3d 664 (9th Cir.2002). We therefore affirm.1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. We decline to consider issues not covered by the certificate of appealability.